330 F.2d 441
UNITED STATES of America ex rel. David COLEMAN, Petitioner-Appellant,v.Wilfred L. DENNO and Edward S. Silver, Respondents-Appellees.
No. 350, Docket 28643.
United States Court of Appeals Second Circuit.
Argued March 12, 1964.Decided April 6, 1964, Certiorari Denied June 22, 1964, See84 S. Ct. 1938.

Jack L. Kroner, New York City (Stanley J. Levy, Frederick C. Stern and Martin Garbus, New York City, on the brief), for petitioner-appellant.
William I. Siegel, Asst. Dist. Atty., Kings County, Brooklyn, N.Y.  (Edward S. Silver, Dist. Atty., Kings County, and Mortimer Sattler, New York City, on the brief), for respondents-appellees.
Before LUMBARD, Chief Judge, SMITH, Circuit Judge, and LEVET,1 District Judge.
PER CURIAM:


1
It was well within the province of the New York Courts to determine whether the prosecutor's comments in summation, taken in the light of defense counsel's argument and the careful and categorical instructions of the trial judge, were so prejudicial to the defendant as to require a new trial of the charges which resulted in his conviction for murder in Kings County in 1960.  For the reasons given by Judge Bryan in his detailed and exhaustive opinion reported at 223 F. Supp. 938, S.D.N.Y.  (1963) we are convinced that the defendant was not deprived of any Constitutional rights.  Accordingly, we affirm the district court's denial of petition for a writ of habeas corpus.


2
The mandate shall issue in five days.



1
 Sitting by designation